 

MOXIAN, inc.

 

Investor Package

 

This Investor Package contains the documents listed below in connection with an
offering by Moxian, Inc, a Nevada corporation (the “Company”), of 2,000,000
shares of Common Stock, par value $.001 per share (“Common Stock”) for $1.25 per
share and an option to purchase 690,000 shares of Common Stock for an exercise
price of $1.25 per share.

 

Subscription Agreement; Schedules & Exhibits

 

Schedule 3.1(a) Subsidiaries Schedule 3.1(g) Capitalization Schedule 4.6 Use of
Proceeds

 

 

 

 



MOXIAN, Inc.

 

SUBSCRIPTION AGREEMENT

 

June 20, 2019

 

Mr. Hao Qinghu

CEO

Moxian, Inc.

Units B & C, Block D

Fuhua Tower

8 Chaoyangmen North Street

Dongcheng District, Beijing, Peoples’ Republic of China.

 

This Subscription Agreement (this “Agreement”) is dated as of June 20, 2019 by
and between Moxian, Inc, a Nevada corporation (the “Company”), and the investor
identified on the signature pages hereto ( “the Investor”).

 

RECITALS:

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to exemptions from registration under the Securities Act (as defined
below), the Company desires to issue and sell to the Investor, and the Investor
desires (a) to purchase from the Company, 2,000,000 of shares of the Company’s
Common Stock, par value $0.001 per share (the “Common Stock”) as set forth on
the signature page hereof, at a price of $1.25 per share (the “Purchase Price”)
for aggregate gross proceeds of $2,500,000 (the “Investment Amount”) and (b) to
acquire from the Company a call option (the “Option”) to purchase up to 690,000
shares of Common Stock at a price per share of $1.25, such Option to expire if
not exercised on or before September 30, 2019 (together, the “Offering”).

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

 

 

 

ARTICLE 1.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
for all purposes of this Agreement, the following terms shall have the meanings
indicated in this Section 1.1:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or threatened in writing against or affecting the Company, any subsidiary or any
of their respective properties before or by any court, arbitrator, governmental
or administrative agency, regulatory or self-regulatory authority (federal,
state, county, local or foreign), stock market, stock exchange or trading
facility.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“Business Day” means any day except Saturday, Sunday and any day which is a
federal legal holiday or a day on which banking institutions in the State of New
York are authorized or required by law or other governmental action to close.

 

“Call Option” means the option to purchase, from time to time, for readily
available funds up to an aggregate of 690,000 shares of Common Stock for a
per-share price of $1.25, such option expiring if not exercised on or before
September 30, 201920.

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Article 2.

 

“Closing Date” means the Trading Day on which all of the conditions set forth in
Sections 5.1 and 5.2 hereof are satisfied, or such other date as the parties may
agree. The parties intend that the Closing Date will be on or before August 30,
2019.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any securities into which such common stock may hereafter be
reclassified or for which it may be exchanged as a class.

 

“Common Stock Equivalents” means any securities of the Company or any Subsidiary
which entitle the holder thereof to acquire Common Stock at any time, including
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock or other
securities that entitle the holder to receive, directly or indirectly, Common
Stock.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Deliverables” has the meaning set forth in Section 2.2(a).

 

 

 

 

“Disclosure Materials” has the meaning set forth in Section 3.2(e).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“GAAP” means U.S. generally accepted accounting principles.

 

“Investment Amount” means the Investment Amount indicated on the Investor’s
signature page to this Agreement.

 

“Investor Deliverables” has the meaning set forth in Section 2.2(b).

 

“Investor Party” has the meaning set forth in Section 4.5.

 

“Lien” means any lien, charge, encumbrance, security interest, pre-emptive
right, right of first refusal, right of participation or any other restrictions
of any kind.

 

“Losses” means any loss, liability, obligation, claim, contingency, damage, cost
or expense, including all judgments, amounts paid in settlements, court costs
and reasonable attorneys’ fees and costs of investigation related thereto.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Documents, (ii) a
material and adverse effect on the results of operations, assets, properties,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Documents.

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Per Share Purchase Price” shall mean $1.25 per share.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.

 

“SEC Reports” means reports required to be filed by it under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

 

 

 



“Securities” means the shares and Call Option being offered and sold to the
Investor by the Company pursuant to this Agreement herein.

 

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act and all types of
direct and indirect stock pledges, forward sale contracts, options, puts, calls,
swaps and similar arrangements (including on a total return basis), and sales
and other transactions through non-US broker dealers or foreign regulated
brokers.

 

“Subsidiary” of any Person means any “significant subsidiary” as defined in Rule
1-02(w) of the Regulation S-X promulgated by the Commission under the Exchange
Act of such Person.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market
or the New York Stock Exchange (or any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

 

ARTICLE 2.

PURCHASE AND SALE

 

2.1.       Closing. The closing of the purchase and sale of the Securities for
the Investor’s Investment Amount (“Closing”) shall take place as soon as
practicable following the satisfaction of the conditions to the Closing set
forth herein (or such later date as is mutually agreed to by the Company and the
Investor(s)).

 

2.2.       Closing Deliveries. (i) The Company shall deliver or cause to be
delivered to the Investor the following (the “Company Deliverables”):

 

(a)       Within 90 days following the Closing, an original certificate
representing that number of aggregate shares to be issued and sold at Closing to
the Investor, determined under Section 2.1(a), registered in the name of the
Investor.

 

(b)       an original signed copy of the call option agreement.

 

(ii) Upon receiving the documents specified in clause 2.2(i)(a) and 2.2 (i)(b)
herein, the Investor shall deliver or cause to be delivered the following to the
Company (collectively, the “Investors Deliverables”):

 

 

 

 

(i)       reasonable evidence that the Investor has paid the sumof $500,000 (in
part payment of the Gross Proceeds) ) to the Company’s subsidiary’s Hong Kong
bank account that is approved by the Investor (the “Approved Account”) by 19
July 2019;

 

(ii)       Within 90 days following the Closing, the Investor shall have paid
the balance of the Investment Amount in immediately available funds to the
Company to the Approved Account.

 

provided that (i) the Investor has satisfied all conditions set forth herein,
and (ii) the Company has accepted and executed this Agreement.

 

ARTICLE 3.

REPRESENTATIONS AND WARRANTIES

 

3.1.       Representations and Warranties of the Company. The Company hereby
represents and warrants to each Investor the following:

 

(i)       Organization and Standing. The Company is duly incorporated and
validly existing under the laws of the State of Nevada, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted. The Company is in good
standing in the State of Nevada. The Company is qualified to do business and is
in good standing in each jurisdiction in which the failure to so qualify could
reasonably be expected to have a Material Adverse Effect upon its assets,
properties, financial condition, results of operations or business. Except as
provided in Schedule 3.1(a) attached herein, the Company does not own or control
any subsidiaries as of the date of this Agreement.

 

(ii)       Authorization; Enforcement. The Company has full corporate power and
authority to execute and deliver this Agreement and any documents and
instruments related to or contemplated by each of the foregoing agreements (each
a “Transaction Document” and collectively, the “Transaction Documents”) to which
it is or will be a party and to perform its obligations hereunder and
thereunder, and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by the Company of each of the Transaction Documents
and the performance by the Company of its obligations thereunder, have been duly
and validly authorized by the Board of Directors, no other corporate action on
the part of the Company or its stockholders being necessary. Each of the
Transaction Documents has been or will be duly and validly executed and
delivered by the Company, and constitutes, or will constitute a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with their respective terms except as enforceability may be limited by
bankruptcy, insolvency and other laws of general application affecting the
enforcement of creditors’ rights and except that any granting of equitable
relief is in the discretion of the court.

 

 

 

 

(iii)       No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s certificate or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any agreement, credit facility, debt or other instrument or other
understanding to which the Company is a party or by which any property or asset
of the Company is bound or affected, or (iii) result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company is subject (including
United States federal and state securities laws and regulations), or by which
any property or asset of the Company is bound or affected; except in the case of
each of clauses (ii) and (iii), such as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(iv)       Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization, approval or order of, give any notice
to, or make any filing or registration with, any federal, provincial, state,
local or other governmental authority or any other Person in connection with the
execution, delivery and performance by the Company to the extent a party thereto
of the Transaction Documents, other than (i) filings required by state
securities laws, (ii) the filing of a Notice of Sale of Securities on Form D
with the Commission under Regulation D of the Securities Act, (iii) filings,
consents and approvals required by the rules and regulations of the applicable
Trading Market and (iv) those that have been made or obtained prior to the date
of this Agreement.

 

(v)       Issuance of the Securities. The Securities have been duly authorized
and, when issued and paid for in accordance with the Transaction Documents, will
be duly and validly issued, fully paid and nonassessable, free and clear of any
and all Liens. For the issuance of the Securities, the Company has reserved from
its duly authorized capital stock the number shares of Common Stock representing
the Securities that are issuable pursuant to this Agreement.

 

(vi)       Capitalization. The number of shares of all authorized, issued and
outstanding capital stock of the Company, and all shares of Common Stock
reserved for issuance under the Company’s various option and incentive plans is
specified in Schedule 3.1(g). No securities of the Company are entitled to
preemptive or similar rights, and no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as set forth
on Schedule 3.1(g), there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exchangeable for, or
giving any Person any right to subscribe for or acquire, any shares of Common
Stock, or contracts, commitments, understandings or arrangements by which the
Company is or may become bound to issue additional shares of Common Stock, or
securities or rights convertible or exchangeable into shares of Common Stock.
The issue and sale of the Securities hereunder will not, immediately or with the
passage of time, obligate the Company or any Subsidiary to issue shares of
Common Stock or other securities to any Person (other than the Investors) and
will not result in a right of any holder of Company or Subsidiary securities to
adjust the exercise, conversion, exchange or reset price under such securities.

 

 

 

 

(vii)       Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any director or officer thereof (in his or her
capacity as such), is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as specifically disclosed in the SEC Reports.
There has not been, and to the knowledge of the Company, there is not any
pending investigation by or before the Commission or any other court,
arbitrator, governmental or administrative agency, regulatory or self-regulatory
authority (federal, state, county, local or foreign), stock market, stock
exchange or trading facility involving the Company or any of their respective
current or former directors or officers (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company under the
Exchange Act or the Securities Act.

 

(viii)       Investment Company. The Company is not, and is not an Affiliate of,
and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

 

(ix)       Shell Status. The Company has previously been a “shell” company as
that term is defined in Rule 144(i)(1)(i) of the Securities Act and accordingly,
under Rule 144, the Company is unable to remove the legend from the Securities
unless the Securities are registered, otherwise exempt from registration or in
connection with the actual sale of the Securities in accordance with Rule
144(i)(2) of the Securities Act. The Investor understands that this limitation
cannot be lifted, regardless of how long the Company is not a “shell” company.

 

(x)       Disclosure. Neither the Company nor any Person acting on its behalf
has provided any Investor or its respective agents or counsel with any
information that the Company believes constitutes material, non-public
information concerning the Company or its respective businesses, except insofar
as the existence and terms of the proposed transactions contemplated hereunder
may constitute such information. The Company understands and confirms that the
Investors will rely on the foregoing representations and covenants in effecting
transactions in securities of the Company. All disclosure provided to the
Investors regarding the Company and their respective businesses and the
transactions contemplated hereby, furnished by or on behalf of the Company
(including their respective representations and warranties set forth in this
Agreement) are true and correct and do not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. Each Investor acknowledges and agrees that the Company
makes no representations or warranties with respect to their respective
businesses or the transactions contemplated hereby other than those specifically
set forth in this Section 3.1 and each of the Investors have relied solely on
those representations and review of the SEC Reports in making its investment
decision.

 

 

 

 

3.2.       Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:

 

(i)       Organization; Authority. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary
corporate or, if such Investor is not a corporation, such partnership, limited
liability company or other applicable like action, on the part of such Investor.
Each of this Agreement and other Transaction Documents has been duly executed by
such Investor, and when delivered by such Investor in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Investor, enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(ii)       Investment Intent. The Investor is acquiring the Securities as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Securities or any part thereof, without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Securities in compliance with applicable
federal and state securities laws. Subject to the immediately preceding
sentence, nothing contained herein shall be deemed a representation or warranty
by such Investor to hold the Securities for any period of time. Such Investor is
acquiring the Securities hereunder in the ordinary course of its business. Such
Investor does not have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Securities.

 

(iii)       Investor Status.

 

(i)       The Investor agrees and acknowledges that it was not, a “U.S. Person”
(as defined below) at the time the Investor was offered the Securities and as of
the date hereof:

 

(A)       Any natural person resident in the United States;

 

(B)       Any partnership or corporation organized or incorporated under the
laws of the United States;

 

(C)       Any estate of which any executor or administrator is a U.S. person;

 

(D)       Any trust of which any trustee is a U.S. person;

 

(E)       Any agency or branch of a foreign entity located in the United States;

 

(F)       Any non-discretionary account or similar account (other than an estate
or trust) held by a dealer or other fiduciary for the benefit or account of a
U.S. person;

 

 

 

 

(G)       Any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident of the United States; and

 

(H)       Any partnership or corporation if (i) organized or incorporated under
the laws of any foreign jurisdiction and (ii) formed by a U.S. person
principally for the purpose of investing in securities not registered under the
1933 Act, unless it is organized or incorporated, and owned, by accredited
Investors (as defined in Rule 501(a) of Regulation D promulgated under the 1933
Act) who are not natural persons, estates or trusts.

 

“United States” or “U.S.” means the United States of America, its territories
and possessions, any State of the United States, and the District of Columbia.

 

(ii)       The Investor understands that no action has been or will be taken in
any jurisdiction by the Company that would permit a public offering of the
Securities in any country or jurisdiction where action for that purpose is
required.

 

(iii)       The Investor (i) as of the execution date of this Agreement is not
located within the United States, and (ii) is not purchasing the Securities for
the account or benefit of any U.S. Person, except in accordance with one or more
available exemptions from the registration requirements of the 1933 Act or in a
transaction not subject thereto.

 

(iv)       The Investor will not resell the Securities except in accordance with
the provisions of Regulation S (Rule 901 through 905 and Preliminary Notes
thereto), pursuant to a registration statement under the 1933 Act, or pursuant
to an available exemption from registration; and agrees not to engage in hedging
transactions with regard to such securities unless in compliance with the 1933
Act.

 

(v)       The Investor will not engage in hedging transactions with regard to
shares of the Company prior to the expiration of the distribution compliance
period specified in Category 2 or 3 (paragraph (b)(2) or (b)(3)) in Rule 903 of
Regulation S, as applicable, unless in compliance with the 1933 Act; and as
applicable, shall include statements to the effect that the securities have not
been registered under the 1933 Act and may not be offered or sold in the United
States or to U.S. persons (other than distributors) unless the securities are
registered under the 1933 Act, or an exemption from the registration
requirements of the 1933 Act is available.

 

(vi)       No form of “directed selling efforts” (as defined in Rule 902 of
Regulation S under the 1933 Act), general solicitation or general advertising in
violation of the 1933 Act has been or will be used nor will any offers by means
of any directed selling efforts in the United States be made by the Investor or
any of their representatives in connection with the offer and sale of the
Purchased Securities.

 

 

 

 

(iv)       General Solicitation. Such Investor is not purchasing the Securities
as a result of any advertisement, article, notice or other communication
regarding the Securities published in any newspaper, magazine or similar media
or broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

 

(v)       Access to Information. Such Investor acknowledges that it has reviewed
the Disclosure Materials and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of such Investor or its representatives or counsel shall modify, amend
or affect such Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.

 

The Investor understands that the offering of the Securities has not been
registered under the Securities Act, in reliance on an exemption for private
offerings provided pursuant to Section 4(a)(2) of the Securities Act and that,
as a result, the Securities will be “restricted securities” as that term is
defined in Rule 144 under the Securities Act and, accordingly, under Rule 144 as
currently in effect, that the Securities must be held for the time period
required by Rule 144 (or indefinitely if the Investor is deemed an “affiliate”
within the meaning of such rule) unless the Securities is subsequently
registered under the Securities Act and qualified under any other applicable
securities law or exemptions from such registration and qualification are
available. The Investor understands that the Company is under no obligation to
register the Securities under the Securities Act or to register or qualify the
Securities under any other applicable securities law, or to comply with any
other exemption under the Securities Act or any other securities law, and that
the Investor has no right to require such registration.

 

The Investor understands that the Offering of the Securities has not been
qualified or registered under any foreign or state securities laws in reliance
upon the representations made and information furnished by the Investor herein
and any other documents delivered by the Investor in connection with this
subscription; that the Offering has not been reviewed by the Commission or by
any foreign or state securities authorities; that the Investor’s rights to
transfer the Securities will be restricted, which includes restrictions against
transfers unless the transfer is not in violation of the Securities Act and
applicable state securities laws (including investor suitability standards); and
that the Company may in its sole discretion require the Investor to provide at
Investor’s own expense an opinion of its counsel to the effect that any proposed
transfer is not in violation of the Securities Act or any state securities laws.
Notwithstanding the foregoing, the parties understand and agree that the Company
will use its reasonable best efforts to register as soon as practicable the
resale of the Investor’s Securities using Form S-3 or such other registration
statement as may be available to the Company. The parties acknowledge and agree
that there can be no guarantee the Company will ultimately be successful in
registering all or any of such Securities for resale.

 

 

 

 

(vi)       Certain Trading Activities. The Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with such Investor, engaged in any transactions in the securities
of the Company (including, without limitation, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that such
Investor was first contacted by the Company or the placement agent regarding an
investment in the Company and (2) the 30th day prior to the date of this
Agreement. Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with it will engage in any transactions
in the securities of the Company (including Short Sales) prior to the time that
the transactions contemplated by this Agreement are publicly disclosed.

 

(vii)       Independent Investment Decision. The Investor has independently
evaluated the merits of its decision to purchase the Securities pursuant to the
Transaction Documents, and such Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision. Such Investor has not relied on the business or legal advice of the
Company or any of its agents, counsel or Affiliates in making its investment
decision hereunder, and confirms that none of such Persons has made any
representations or warranties to such Investor in connection with the
transactions contemplated by the Transaction Documents.

 

The Company acknowledges and agrees that no Investor has made or makes any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in this Section 3.2.

 

ARTICLE 4.

OTHER AGREEMENTS OF THE PARTIES

 

4.1.       (i)       Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of the Securities
other than pursuant to an effective registration statement, to the Company, to
an Affiliate of an Investor or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act.

 



 

 



 

(ii)       Certificates evidencing the Securities will contain the following
legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE UNITED STATES SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. NOTWITHSTANDING THE FOREGOING, THESE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT SECURED BY SUCH
SECURITIES.

 

The Company acknowledges and agrees that the Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, such
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgors shall be required in connection with the pledge, but such
legal opinion may be required in connection with a subsequent transfer following
default by the Investor transferee of the pledge. No notice shall be required of
such pledge. At the appropriate Investor’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities, including the preparation and filing of any required prospectus
supplement under Rule 424(b) under the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder. Any Securities subject to a pledge or security interest
as contemplated by this Section 4.1(b) shall continue to bear the legend set
forth in this Section 4.1(b) and be subject to the restrictions on transfer set
forth in Section 4.1(a).

 

4.2.       Furnishing of Information. As long as the Investor owns the
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within the applicable grace period) all reports
required to be filed by the Company after the date hereof pursuant to the
Exchange Act. As long as any Investor owns Securities, if the Company is not
required to file reports pursuant to such laws, it will prepare and furnish to
the Investors and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Securities under Rule
144. The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, all to the extent required from
time to time to enable such Person to sell the Securities without registration
under the Securities Act within the limitation of the exemptions provided by
Rule 144.

 



 

 



 

4.3.       Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investors, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investors.

 



4.4.       Indemnification of Investors. The Company Entities will jointly and
severally, indemnify and hold the Investors and their directors, officers,
shareholders, members, partners, employees and agents (each, an “Investor
Party”) harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs, disbursements and expenses, including all
judgments, arbitral awards, amounts paid in settlements, court costs and
reasonable attorneys’ fees and costs of investigation (collectively, “Losses”)
that any such Investor Party may suffer or incur as a result of or relating to
any misrepresentation, breach or inaccuracy of any representation, warranty,
covenant or agreement made by any Company Entities in any Transaction Document.
In addition to the indemnity contained herein, the Company Entities will jointly
and severally, reimburse each Investor Party for its reasonable legal and other
expenses (including the cost of any investigation, preparation and travel in
connection therewith) incurred in connection therewith, as such expenses are
incurred.

 

4.5.       Non-Public Information. The Company covenants and agrees that neither
it, any Company Entity nor any other Person acting on its or their behalf will
provide any Investor or its agents or counsel with any information that the
Company believes constitutes material non-public information, unless prior
thereto such Investor shall have executed a written agreement regarding the
confidentiality and use of such information. The Company understands and
confirms that each Investor shall be relying on the foregoing representations in
effecting transactions in securities of the Company.

 

4.6.       Use of Proceeds. The Company will use the net proceeds from the sale
of the Securities hereunder for working capital purposes and such other purposes
as set forth on Schedule 4.6 hereto.

 

4.7.       Further Assurances. The Company will, and will cause all of the
Company Entities and their management to, use their best efforts to satisfy all
of the closing conditions under Section 5.1, and will not take any action which
could frustrate or delay the satisfaction of such conditions. In addition,
either prior to or following the Closing, the Company signatory hereto will, and
will cause each other Company Entity and its management to, perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby



 

 

 



 

ARTICLE 5.

CONDITIONS PRECEDENT TO CLOSING

 

5.1.       Conditions Precedent to the Obligations of the Investors to Purchase
Securities. The obligation of the Investor to acquire Securities at the Closing
is subject to the satisfaction or waiver by such Investor, at or before the
Closing, of each of the following conditions:

 

(i)       Representations and Warranties. The representations and warranties of
the Company contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing as though made on and as of such
date;

 



(ii)       Performance. The Company shall have performed, satisfied and complied
in all material respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing;

 

(iii)       No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;

 

(iv)       Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that reasonably could have or
result in a Material Adverse Effect or a material adverse change with respect to
the Subsidiaries;

 

(v)       Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.2(a); and

 

(vi)       Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.4.

 

5.2.       Conditions Precedent to the Obligations of the Company to Sell
Securities. The obligation of the Company to sell Securities at the Closing is
subject to the satisfaction or waiver by the Company, at or before the Closing,
of each of the following conditions:

 

(i)       Representations and Warranties. The representations and warranties of
the Investor contained herein shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made on and as of
such date;

 



 

 



 

(ii)       Performance. The Investor shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by such Investor at or prior to the Closing;

 

(iii)       No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents;

 

(iv)       Investors Deliverables. The Investor shall have delivered its
Investors Deliverables in accordance with Section 2.2(b) , including without
limitation, payment of any amounts due hereunder; and

 

(f)       Termination. This Agreement shall not have been terminated as to such
Investor in accordance with Section 6.4.

 

ARTICLE 6.

MISCELLANEOUS

 

6.1.       Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

6.2.       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this Section prior to 6:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number specified in this Section on a day that is not a Trading Day or later
than 6:30 p.m. (New York City time) on any Trading Day, or (c) upon actual
receipt by the party to whom such notice is required to be given, if sent by any
means other than facsimile transmission. The address for such notices and
communications shall be as follows:

 

If to the Company:

Moxian, Inc.

Units B & C, Block D, Fuhua Tower, 8 North Chaoyangmen Street, Dongcheng
District, Beijing (Attention: Hao Qinghu/Tan Wanhong

 

If to the Investor:

Joyful Corporation Limired

Vistra Corporate Services Centre, Ground Floor, NOF Building, Beach Road, Apia,
Samoa

Attention: Chow Chun Yin

 



 

 



 

6.3.       Amendments; Waivers; No Additional Consideration. No provision of
this Agreement may be waived or amended except in a written instrument signed by
the Company and the Investors holding a majority of the Securities. No waiver of
any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right. No
consideration shall be offered or paid to any Investor to amend or consent to a
waiver or modification of any provision of any Transaction Document unless the
same consideration is also offered to all Investors who then hold Securities.
The Company shall pay for any fees, including reasonable attorney’s fees for one
counsel representing the Investors, incurred by the Investors in connection with
any amendment to a Transaction Document.

 

6.4.       Termination. This Agreement may be terminated prior to Closing:

 

(i)       by the Investor upon written notice to the Company, if the Closing
shall not have taken place by 6:30 p.m. Eastern time on August 31, 2019;
provided, that the right to terminate this Agreement under this Section 6.4(b)
shall not be available to any Person whose failure to comply with its
obligations under this Agreement has been the cause of or resulted in the
failure of the Closing to occur on or before such time.

 

In the event of a termination pursuant to Section 6.4(a) and Section 6.4(b),
theInvestor shall have the right to a return of up to its entire Investment
Amount without interest or deduction. The Company covenants and agrees to
cooperate with such Investor in obtaining the return of its Investment Amount.
In the event of a termination pursuant to this Section, the Company shall
promptly notify all non-terminating Investors. Upon a termination in accordance
with this Section 6.4, the Company and the terminating Investor(s) shall not
have any further obligation or liability (including as arising from such
termination) to the other and no Investor will have any liability to any other
Investor under the Transaction Documents as a result therefrom.

 

6.5.       Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.



 

 

 



 

6.6.       Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign any
or all of its rights under this Agreement to any Person to whom such Investor
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Investors.” Notwithstanding anything to the contrary
herein, for the avoidance of doubt, each Investor may freely transfer any
Securities to any Person (including its Affiliates or any investment fund
sponsored or advised by such Investor) without the consent of any of the Company
or any other Investor.

 

6.7.       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.5 (as to each
Investor Party).

 

6.8.       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the New York
Courts. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of the any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Proceeding, any claim that it is not personally subject to the
jurisdiction of any such New York Court, or that such Proceeding has been
commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such Proceeding.

 



 

 



 

6.9.       Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.

 

6.10.       Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

6.11.       Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.12.       Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then such Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

6.13.       Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.

 

6.14.       Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to specific performance under the
Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.

 

6.15.       Payment Set Aside. To the extent that the Company makes a payment or
payments to the Investor pursuant to any Transaction Document or the Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGES FOLLOW]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as of date first
written above.

 

  Moxian, Inc.       :   Name: Hao Qinghu   Title: Chief Executive Officer

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be duly executed by their respective authorized signatories as the date set
forth above.

 

  Joyful Corporation Limited           Name: Chow Chun Yin   Designation:
Director

 

 

 

 

Schedule 3.1(a)

 

Subsidiaries

 

List of Subsidiaries

 

Name   Jurisdiction  

Equity Owners and Percentage

of Equity Securities Held

          Moxian Intellectual Property Limited   Samoa   100% owned by Moxian,
Inc.           Moxian CN Group Limited   Samoa   100% owned by Moxian, Inc.    
      Moxian Group Limited   British Virgin Islands   100% owned by the Moxian
CN Group Limited           Moxian (Hong Kong) Limited   Hong Kong   100% owned
by Moxian Group Limited           Moxian Technologies (Shenzhen) Co., Ltd.   PRC
  100% owned by Moxian (Hong Kong) Limited           Moxian Technologies
(Beijing) Co. Ltd.   PRC   100% owned by Moxian Technologies (Shenzhen) Co. Ltd.
          Moxian Malaysia Sdn. Bhd.   Malaysia   100% owned by Moxian (Hong
Kong) Limited

 

 

 

 

Schedule 3.1(g)

 

Capitalization

 

As of the date of this Agreement, the Company is authorized to issue a total of
50,000,000 shares of Common Stock, with 13,471,529 shares issued and outstanding
and the Company is authorized to issue 100,000,000 shares of preferred stock,
par value $0.001 per share with no share issued or outstanding. There are no
warrants or options or any obligation to issue the Company’s securities issued
and outstanding as of the date of this Agreement.

 

 

 

 

Schedule 4.6

 

Use of Proceeds

 

We intend to use the estimated net proceeds of the Offering for working capital.

 

 

 

 



